Tompkins, J.,
delivered the opinion of the Court.
This is an action on the case, by the plaintiff here, who was plaintiff in the Circuit Court against .the defendants, for money clue the plaintifij from the testator of the defendants. The plaintiff, in his declaration, states, that Seawell, in his lifetime, had assigned to him a note, made by John Davidson, for $175, to said Seawell; that he had assigned the same to James Evans; that Evans sued Davidson on that note, in the Territory of Arkansas, where Evans, the assignee, obtained judgment for $175 debt, and $11 damages, and $19 43 1-2, for his costs, as is further stated in the declaration; upon which judgment, the plaintiff alledges, an execution was issued, &c. The record offered in evidence by the plaintiff, shows, that the judgment was for $175 debt, and $11 damages, and also his costs and charges in that suit, &c. This variance between the allegation in the declaration, and the record offered in evidence is fatal.
*314The judgment of the Circuit Court is affirmed. The costs will he paid by the plaintiff.